 Case 1:19-cv-00329-JFA Document 25 Filed 05/01/19 Page 1 of 1 PageID# 384
Case l:19-cv-00329-CMH-JFA Document 6-1 Filed 03/21/19 Page 1 of 1 PagelD# 164




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division



HESTER PRYNNE,

                                Plaintiff,

         V.                                                           Civil Action No. 19-cv-00329

RALPH NORTHAM,In his official capacity as
Governor of the Commonwealth of Virginia,

and


COLONEL GARY T. SETTLE, in his official
capacity as Superintendent of the Virginia
Department of State Police,

                                Defendants.


                                        PROPOSED ORDER


        Upon consideration of the Plaintiffs Motion For Leave to Use a Pseudonym, that Motion

 is hereby GRANTED,and the Plaintiff may proceed in this matter by pseudonym. The Plaintiff

shall inform the Defendants of her true name by filing the same under seal, on or before March

29, 2019, and no party shall divulge the Plaintiffs true name or identifying infonnation to non-

 parties or the public for the duration of this case.

        SO ORDERED.




Dated


                                                               United States District Judge




Copies via CM/ECF to all counsel of record.
